321 S.W.2d 624 (1959)
EL LAREDO, INC., Appellant,
v.
William R. ORR, Appellee.
No. 15975.
Court of Civil Appeals of Texas, Fort Worth.
February 20, 1959.
Rehearing Denied March 20, 1959.
Ross Hoffman and Edgar A. Lashly, Austin, for appellant.
J. Elwood Winters and Ernest May, Fort Worth, for appellee.
RENFRO, Justice.
This is an appeal from an order which overruled a plea of privilege.
Plaintiff's controverting affidavit sought to maintain venue in Tarrant County, under the provisions of Art. 1995, Sub. 23, Vernons' Ann.Civ.St., and alleged a written contract executed in Tarrant County.
Suit was for the value of professional services rendered by plaintiff to defendant.
The record shows defendant was a corporation. The contract between plaintiff and defendant was executed in Fort Worth, Tarrant County, Texas. At least seventy-five per cent of the work done by plaintiff under the contract was performed in Tarrant County.
Subdivision 23 provides, in part, that suit may be brought against a corporation in the county in which the cause of action or part thereof arose.
Within the meaning of said subdivision a cause of action against a private corporation for the breach of a contract consists of the contract itself and its breach; hence suit may be maintained in the county where the contract was made, or where it was breached. The requirement that a part of the cause of action shall have arisen in the county where the suit was brought is met by proof that the contract was made in that county. Gleason v. Southwestern Sugar & Molasses Co., Tex.Civ.App., 214 S.W.2d 640; Early-Foster Co. v. A. P. Moore's Sons, Tex.Civ.App., 230 S.W. 787; Ohio Oil Co. v. Varner, Tex.Civ.App., 150 S.W.2d 185; Ed Friedrich Sales Corp. v. Deitrick, Tex.Civ.App., 134 S.W.2d 760; Panther Oil & Grease Mfg. Co. v. Schumaker, Tex.Civ.App., 166 S.W.2d 205; Highway Ins. Underwriters v. Pyeatt, Tex. Civ.App., 234 S.W.2d 457.
The judgment is affirmed.